              Case 4:21-mj-71431-MAG Document 4 Filed 09/09/21 Page 1 of 2


                                                                                     Sep 09 2021
 1   GEOFFREY A. HANSEN
     Acting Federal Public Defender
 2   Northern District of California
     DEJAN M. GANTAR
 3   Assistant Federal Public Defender
     55 S. Market St., Suite 820
 4
     San Jose, CA 95113
 5   Telephone: (408) 291-7753
     Facsimile: (408) 291-7399
 6   Email:       Dejan_Gantar@fd.org

 7
     Counsel for Defendant CORRAL
 8

 9
                                   IN THE UNITED STATES DISTRICT COURT
10
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                             OAKLAND DIVISION
12

13
      UNITED STATES OF AMERICA,                             Case No.: MJ 21–71431 MAG (NC)
14
                      Plaintiff,                            ORDER OF RELEASE
15
              v.
16
      ANSELMO CORRAL,
17
                      Defendant.
18

19

20          Good cause appearing, and for the reasons set forth on the record at Defendant’s initial

21   appearance on September 9, 2021, IT IS ORDERED that the United States Marshal release defendant

22   Anselmo Corral from custody forthwith.

23          It is further ORDERED that Defendant appear for his next scheduled court appearance before

24   the magistrate court in the Eastern District of California, Case No. 6:18-PO-00448 JDP, via video

25   teleconference, on September 15, 2021 at 10:00 a.m. If the magistrate calendar on that date does not

26   proceed, Defendant is ORDERED to appear before the magistrate court, via video teleconference, in

27   ////

28   ////


     [PROPOSED] ORDER OF RELEASE
                                                        1
              Case 4:21-mj-71431-MAG Document 4 Filed 09/09/21 Page 2 of 2



 1   the Eastern District of California on September 22, 2021 at 10:00 a.m.
 2
             IT IS SO ORDERED.
 3                                                                          ISTRIC
                                                                       TES D      TC
 4                                                                   TA




                                                                                                   O
                                                                S




                                                                                                    U
                                                               ED




                                                                                                     RT
             DATED: September 9, 2021                                            ED
                                                       _______________________________
 5                                                                        ORDER




                                                           UNIT
                                                                  I S S O
                                                               IT
                                                       Hon. Nathanael    Cousins




                                                                                                          R NIA
 6                                                     United States Magistrate Judge
                                                                                                 usins




                                                           NO
 7                                                                            than   ael M. Co




                                                                                                         FO
                                                                     Judge Na




                                                            RT




                                                                                                     LI
 8                                                                  ER




                                                                H




                                                                                                    A
                                                                         N                          C
                                                                                           F
 9                                                                           D IS T IC T O
                                                                                   R
10

11   FF8606

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     [PROPOSED] ORDER OF RELEASE
                                                       2
